DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 12-18, 20-29, and 31 is acknowledged.
Claims 1-11 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 8, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 18, 20-25 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)as being anticipated by Preta et al. U.S. Patent No. 8,657,021.

Regarding claim 12, Preta in figures 2-13 discloses a nozzle cap assembly comprising: a nozzle cap body (Fig. 2: top cap 14) defining a top end and a bottom end (see Preta figure 2 provided below), the nozzle cap body defining a base positioned at the top end and a curved side wall extend from the base down to the bottom end (see item 14 below); an enclosure (Fig. 4-6: Monitor Module 18 and/or module 51 in Fig. 7-10)) coupled to the top end, the enclosure (18/50) at least partially defining an enclosure cavity (see 6:32-38); an antenna assembly (transmitter, see 6:9-12) mounted to the enclosure (18/51); and a nut base (base of module-nut 19) positioned opposite from the nozzle cap body (14), the enclosure (18/51) and the antenna assembly (transmitter, See Fig. 12) positioned between the nut base (19) and the base (top of 14).
[AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (enclosure)][AltContent: arrow]
    PNG
    media_image1.png
    478
    318
    media_image1.png
    Greyscale

Regarding claim 18, Preta in figures 2-13 discloses a nozzle cap assembly wherein a modem (processing device 500) is coupled in electrical communication with the antenna assembly (See Fig. 12), and wherein the modem is positioned within the enclosure cavity (electronic module 50) between the nut base (19) and the base (14).

Regarding claim 20, Preta in figures 2-13 discloses a nozzle cap assembly wherein a power source (power interface/main power 504) is coupled in electrical communication with the antenna assembly (See Fig. 12), and wherein the power source is positioned within the enclosure cavity (electronic module 50) between the nut base (19) and the base (14).


Regarding claim 23, Preta in figures 2-13 discloses a nozzle cap assembly wherein: the enclosure (Fig. 6, monitor module 18 and/or Fig. 10: electronic module 50) comprises an enclosure base (bottom side), a curved side wall, and a plate (bottom of 18/50. See also bottom plate 62 in Fig. 11); the curved side wall extends between the enclosure base (18/50) and the plate (62); and the enclosure base (18/50) and the plate (62) are positioned between the nut base (19) and the base of the nozzle cap body (14/42. See FIG. 9-11).

Regarding claim 24, Preta in figures 2-13 discloses a nozzle cap assembly further comprising a plate (bottom plated located at the bottom of 18/50) mounted within the enclosure (18/50) between the nut base (19) and the base (top of 14 and/or 42), a modem (processing device 500, see FIG. 12) mounted to the plate and coupled in electrical communication with the antenna assembly (See Fig. 12).


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Preta as applied to claim 12 above, and further in view of Ruhs (U.S. Patent Application Pub. No. 2009/0301571).

Regarding claim 13, Preta is silent on disclosing: “wherein the antenna assembly comprises at least one antenna structure and a cover layer, and wherein the cover layer covers the at least one antenna structure”.
However, in the same field of endeavor, Ruhs in figures 4-5 teaches an assembly wherein the antenna assembly (para. 21: antenna 24) comprises at least one antenna structure and a cover layer (cradle 30), and wherein the cover layer (30) covers the at least one antenna structure (30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ at least one antenna structure and a cover layer, and wherein the cover layer covers the at least one antenna structure, as taught by Ruhs in the Preta nozzle cap assembly in order to protect the antenna assembly from outside elements and to secure the electronics contained in the assembly.  

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Preta as applied to claim 12 above, and further in view of Schwengler et al. (U.S. Patent Application Pub. No. 2015/0070221).

Regarding claim 14, Preta in figures 9 and 10 discloses a nozzle cap assembly wherein the enclosure (electronic module 50) defines a curved wall extending between the nozzle cap body (frame 42) and the nut base (module nut 19). 

However, Schwengler in figures 2A-2K teaches an assembly for street equipment, wherein the enclosure (container 205 and/or pedestal 235) defines a curved wall and wherein the antenna assembly (antenna 220) is curved and mounted to the curved wall (see Figure 2K).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an antenna assembly that is curved and mounted to the curved wall, as taught by Schwengler in the Preta nozzle cap assembly in order to protect the antenna assembly from outside elements and to secure the electronics contained in the assembly, therefore, allowing a better signal transmission/reception when the antenna is oriented in the direction of propagation.

Regarding claim 17, Preta is silent on disclosing wherein: the antenna assembly comprises a first printed circuit board; and the antenna assembly is coupled in electrical communication with a second printed circuit board positioned within the enclosure cavity.
However, Schwengler in figures 3A-3K teaches an assembly for street equipment, wherein: the antenna assembly comprises a first printed circuit board (one of antenna array of Fig. 3A-3K); and the antenna assembly is coupled in electrical communication with a second printed circuit board (another one of the antenna array of Fig. 3A-3K) positioned within the enclosure cavity (215/235).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Preta as applied to claim 12 above, and further in view of Silvers et al. (U.S. Patent Application Pub. No. 2017/0072238).

Regarding claims 15 and 16, Preta in figures 9 and 10 discloses a nozzle cap assembly wherein the enclosure (electronic module 50) defines a curved wall extending between the nozzle cap body (frame 42) and the nut base (module nut 19); and wherein the curved wall is at least partially cylindrical. 
Preta is silent on disclosing: “and wherein the antenna assembly is positioned outward from the curved wall”.
However, in the same field of endeavor, Silvers in figures 3-6 teaches a nozzle cap assembly wherein the antenna assembly (transceiver and antenna 234) is positioned outward from the curved wall of enclosure (standpipe 224).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an antenna assembly that is positioned outward from the curved wall, as taught by .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Preta et al. U.S. Patent No. 8,657,021, in view of Dintakurti et al. (U.S. Patent Application Pub. No. 2013/0041601).

Regarding claim 26, Preta in figures 2-13 discloses a method for detecting the condition in a pipeline connected to a fire hydrant (see 3:41-4:25), the method comprising: securing a nozzle cap assembly (Fig. 2-13) to a nozzle of the fire hydrant, the nozzle cap assembly comprising: a nozzle cap body (top cap 14 and/or frame 42) defining a top end and a bottom end, the nozzle cap body (14/42) defining a base positioned at the top end and a curved side wall extend from the base down to the bottom end (see Fig. 2 and 42), a nozzle cavity (cavity receiving nut-receiver 54) extending into the nozzle cap body (42. See Fig. 9) from the bottom end towards the base, the nozzle cavity receiving the nozzle (19); an enclosure (hydrant monitor 18 and/or electronic module 50) coupled to the top end (top end of 14/42), the enclosure (18/50) at least partially defining an enclosure cavity; an antenna assembly (transmitter, see 6:9-12) mounted to the enclosure (18/51); a vibration sensor (600) coupled in electrical communication with the antenna assembly (see Fig. 12 and 11:16-35); and a nut base (base of module-nut 19) positioned opposite from the nozzle cap body (14), the enclosure (18/51) and the antenna assembly (transmitter, See Fig. 12) positioned between the nut base (19) and the base (top of 14).

However, Dintakurti in figures 4-38 teaches a method for detecting a leak in a pipeline connected to a fire hydrant (Para. 51-53), the method comprising: a vibration sensor (vibration sensors 150a,b,c,d) coupled in electrical communication with the antenna assembly (antenna 120); and detecting a vibration travelling through the fire hydrant with the vibration sensor (150), the vibration caused by the leak in the pipeline (see [0076]-[0084]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the method for detecting a leak in a pipeline by detecting a vibration travelling through the fire hydrant with the vibration sensor, as taught by Dintakurti  in the method according to Preta to produce the claimed invention because it is well known that by using acoustic data and pressure data that is sensed by various types of sensors in contact with the water pipes, leaks can be detected. The leak detection information can be communicated to the utility provider for further analysis. Depending on the type of leak, maintenance personnel may be deployed to repair or replace leaky pipes in the water distribution system. (Dintakurti Para. 47)

Claims 27-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Preta and Dintakurti, as applied to claim 26 above, and further in view of Smith et al. (U.S. Patent Application Pub. No. 2006/0284784).

Regarding claims 27 and 28, Preta and Dintakurti do not disclose a method wherein the antenna assembly comprises at least one antenna structure and a cover layer, and wherein the at least one antenna structure positioned between the enclosure and the cover layer; and
wherein the antenna assembly is coupled to a curved side wall of the enclosure, and wherein the at least one antenna structure is positioned between the curved side wall and the cover layer.
However, Smith in figures 1-5 teaches a method wherein the antenna assembly comprises at least one antenna structure (printed circuit antenna 50) and a cover layer (antenna housing 10), and wherein the at least one antenna structure (50) positioned between the enclosure (meter assembly 140 including a mounting surface 170) and the cover layer (10, see Fig. 1 having an elongated recess 40 to accommodate antenna structure 50); and
wherein the antenna assembly is coupled to a curved side wall of the enclosure (170), and wherein the at least one antenna structure (50) is positioned between the curved side wall (170) and the cover layer (10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the at least one antenna structure and a cover layer, and wherein the at least one antenna structure positioned between the enclosure and the cover layer; and wherein the antenna assembly is coupled to a curved side wall of the enclosure, and wherein the at least one antenna structure is positioned between the curved side wall and the cover layer, as taught by Smith in the method according to Preta and Dintakurti to produce the claimed invention, in 

Regarding claim 29, Preta in figure 7 discloses a method wherein an outer surface of the curved side wall of the nozzle cap body (42) is positioned flush with an outer surface of the curved side wall of the enclosure (40).

Regarding claim 31, Preta and Dintakurti do not disclose a method wherein the antenna assembly is positioned outward from a curved side wall of the enclosure.
However, Smith in figures 1-5 teaches a method wherein the antenna assembly is positioned outward from a curved side wall of the enclosure (170).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to position the antenna assembly outward from a curved side wall of the enclosure, as taught by Smith in the method according to Preta and Dintakurti to produce the claimed invention, in order to secure the antenna in a fixed orientation and to enable coaxial cables or printed circuit 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845